Title: General Orders, 25 September 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplankspoint Septr 25th 1782
                     Parole    Newhampshire
                     Countersigns    Portsmouth
                  Piscataqua
                  For the Day tomorrow Lieutenant Colo. NewhallMajor DarbyBrigade Major ConverseBrigade Qr Master RipleyFor duty tomorrow2d Connecticut & Rhode Island regiment
                  By a General Courtmartial of which Colonel Cortlandt is President September 19th 1782, Lieutenant Deniston of the 2d New York regiment charged with "absenting himself from Camp the 9th instant and remaining out of Camp untill the 10th instant without permission" was tried.
                  The Court are of opinion that the Charge against Lieutenant Deniston is supported and that he is guilty of a breach of article 2d section 13th of the rules and articles of war and sentence him to be repremanded by the Commander in Chief in General Orders.
                  The Commander in Chief approves the opinion of the Court.
                  Under the circumstances stated in the trial it is not to be doubted but that Mr Deniston might have obtained Leave had he applied for it his leaving Camp without such application shews an indifference to order which is highly reprehensible.
                  Lieutenant Deniston is released from Arrest.
                  The Commander in Cheif is pleased to pardon Sylvester Young soldier in the first Jersey regiment under Sentence of Death for desertion &ca and directs that he be released from Confinement and join his regiment.
                  Six Captains, six Subalterns, twelve serjeants, twelve Corporals, and three hundred privates, are immediately to be draughted, and put under the direction of the Quartermaster General, for the purpose of transporting fewel, to Westpoint; for the use of the Garrison: the officers and noncomd officers are to be taken from the line; the privates are all to be new levies and taken in equal proportion, from the brigades which have men of that description.
               